Case 2:18-cv-08074-CBM-AS Document 103 Filed 07/22/20 Page 1 of 6 Page ID #:1563




                              NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         JUL 22 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

  ARTHUR LEE ALFRED II; et al.,                    No.    19-55669

                  Plaintiffs-Appellants,           D.C. No.
                                                   2:18-cv-08074-CBM-AS
    v.

  THE WALT DISNEY COMPANY; et al.,                 MEMORANDUM*

                  Defendants-Appellees.

                     Appeal from the United States District Court
                         for the Central District of California
                    Consuelo B. Marshall, District Judge, Presiding

                          Argued and Submitted July 6, 2020
                                Pasadena, California

  Before: PAEZ and BADE, Circuit Judges, and MELGREN,** District Judge.

         Plaintiffs A. Lee Alfred, II, Ezequiel Martinez, Jr., and Tova Laiter appeal

  the district court’s 12(b)(6) dismissal of their copyright infringement suit against

  Defendant-Appellees (collectively, “Defendants”). They argue that the court (1)

  erred in granting Defendants’ motion to dismiss because Plaintiffs’ screenplay is


         *
               This disposition is not appropriate for publication and is not precedent
  except as provided by Ninth Circuit Rule 36-3.
         **
               The Honorable Eric F. Melgren, United States District Judge for the
  District of Kansas, sitting by designation.
Case 2:18-cv-08074-CBM-AS Document 103 Filed 07/22/20 Page 2 of 6 Page ID #:1564




  substantially similar to Defendants’ Pirates of the Caribbean: Curse of the Black

  Pearl film; (2) abused its discretion in denying Plaintiffs leave to amend their

  complaint; and (3) abused its discretion in taking judicial notice of the Disney

  World Pirates of the Caribbean theme park ride as it existed in 2005. We have

  jurisdiction over the court’s dismissal under 28 U.S.C. § 1291. For the reasons that

  follow, we reverse and remand.

        1. To state a claim for copyright infringement, Plaintiffs must show that (1)

  they owned a valid copyright in their screenplay, and (2) Defendants copied

  protected aspects of their work. Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499

  U.S. 340, 361 (1991). The element prohibiting Defendant from copying protected

  aspects requires that Plaintiffs demonstrate that there are, in short, “substantial

  similarities” between the two works. Skidmore v. Zeppelin, 952 F.3d 1051, 1064

  (9th Cir. 2020) (en banc). At the pleading stage, district courts apply only the

  “extrinsic test” for similarity, which asks whether the defendant’s work shares

  objective similarities of specific expressive elements with the allegedly infringed

  piece. Rentmeester v. Nike, Inc., 883 F.3d 1111, 1117 (9th Cir. 2018), overruled

  on other grounds by Skidmore, 952 F.3d 1051. Defendants moved to dismiss

  Plaintiffs’ copyright infringement claims solely on the ground that the two works

  were not substantially similar as a matter of law.




                                             2
Case 2:18-cv-08074-CBM-AS Document 103 Filed 07/22/20 Page 3 of 6 Page ID #:1565




        When evaluating the two works, courts must generally distinguish between

  protectible and unprotectible elements, and “ask only whether the protectible

  elements in two works are substantially similar.” L.A. Printex Indus., Inc. v.

  Aeropostale, Inc., 676 F.3d 841, 849 (9th Cir. 2012), abrogated on other grounds

  as recognized by Unicolors, Inc. v. H&M Hennes & Mauritz, L.P., 959 F.3d 1194

  (9th Cir. 2020). But—even when individual elements are not protected—their

  “[o]riginal selection, coordination, and arrangement . . . may be protectible

  expression.” Id.. Summary judgment or dismissal is appropriate if, taken as a

  whole, “no reasonable jury could find that the works are substantially similar using

  the objective criteria of the extrinsic test.” Kouf v. Walt Disney Pictures &

  Television, 16 F.3d 1042, 1045 (9th Cir. 1994).

        We agree with Plaintiffs that the screenplay shares sufficient similarities

  with the film to survive a motion to dismiss. The Pirates of the Caribbean: Curse

  of the Black Pearl film and the screenplay both begin with a prologue that takes

  place ten years prior to the main story; introduce the main characters during a

  battle, at gunpoint; involve treasure stories that take place on islands and in jewel-

  filled caves; include past stories of betrayal by a former first mate; contain fearful

  moments driven by skeleton crews; focus on the redemption of a young, rogue

  pirate; and share some similarities in dialogue and tone. To be sure, there are

  striking differences between the two works, as well—but the selection and



                                             3
Case 2:18-cv-08074-CBM-AS Document 103 Filed 07/22/20 Page 4 of 6 Page ID #:1566




  arrangement of the similarities between them is more than de minimis. See Apple

  Computer, Inc. v. Microsoft Corp., 35 F.3d 1435, 1439 (9th Cir. 1994).

        The district court noted some of these similarities but dismissed the action

  largely because it concluded that many of the elements the two works share in

  common are unprotected generic, pirate-movie tropes. But, at this stage of the

  litigation, it is difficult to know whether such elements are indeed unprotectible

  material. Additional evidence would help inform the question of substantial

  similarity. Cf. Rentmeester, 883 F.3d at 1123 (“This is not a case in which

  discovery could shed light on any issues that actually matter to the outcome.”). As

  Plaintiffs note, expert testimony would aid in determining whether the similarities

  Plaintiffs identify are qualitatively significant. See Newton v. Diamond, 388 F.3d

  1189, 1196 (9th Cir. 2004). This would be particularly useful in this circumstance,

  where the works in question are almost twenty years old and the blockbuster

  Pirates of the Caribbean film franchise may itself have shaped what are now

  considered pirate-movie tropes.

        The district court erred by failing to compare the original selection and

  arrangement of the unprotectible elements between the two works. Because

  Plaintiffs sufficiently allege that there are substantial similarities between the

  works to survive Defendants’ motion-to-dismiss, we reverse the district court’s

  dismissal and remand.



                                             4
Case 2:18-cv-08074-CBM-AS Document 103 Filed 07/22/20 Page 5 of 6 Page ID #:1567




        2. The district court did not err by failing to apply the inverse-ratio rule.

  Sitting en banc, we overruled the inverse-ratio doctrine after the district court’s

  decision. In Skidmore, we concluded that the rule “is not part of the copyright

  statute, defies logic, and creates uncertainty for the courts and the parties,” and

  “abrogate[d] the rule in the Ninth Circuit and overrule[d] our prior cases to the

  contrary.” 952 F.3d at 1066. Even if Plaintiffs are correct that the court should

  have applied the doctrine, Skidmore has since mooted their argument.

        3. The court also did not err by failing to accord broad copyright protection

  to Plaintiffs’ screenplay. Plaintiffs are correct that the idea of pirate films or

  stories are entitled to broad—not narrow—copyright protection, see, e.g., Mattel,

  Inc. v. MGA Entm’t, Inc., 616 F.3d 904, 913–14 (9th Cir. 2010), but the district

  court did not once state that the screenplay was entitled to thin protection or

  require Plaintiffs to show that the two works were virtually identical. We cannot

  conclude that the court erred by treating the screenplay as entitled to thin

  protection.

        4. Finally, in light of the above disposition, we need not address whether the

  district court abused its discretion either in denying Plaintiffs leave to amend their

  complaint or in taking judicial notice of the Disney World theme park ride. These

  issues are now moot. On remand, Plaintiffs may again request leave to amend




                                              5
Case 2:18-cv-08074-CBM-AS Document 103 Filed 07/22/20 Page 6 of 6 Page ID #:1568




  their complaint, and both sides will be able to produce additional, relevant

  evidence as is needed.

        REVERSED and REMANDED.




                                            6
